27 So. 3d 691 (2009)
Alex MEANS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-1128.
District Court of Appeal of Florida, Third District.
December 30, 2009.
Rehearing and Rehearing En Banc Denied February 23, 2010.
Kenneth J. Kukec, Miami, for appellant.
Bill McCollum, Attorney General, and Linda S. Katz, Assistant Attorney General, for appellee.
Before WELLS and SHEPHERD, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
The only arguable error presented on this appeal from a second degree murder conviction, which concerns the allegedly improper admission of "expert" testimony by a crime scene investigator, was harmless beyond a reasonable doubt. See § 924.33, Fla. Stat. (2009); State v. DiGuilio, 491 So. 2d 1129 (Fla.1986).
Affirmed.